Citation Nr: 1812112	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-00 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for mycosis fungoides (formerly characterized as tinea corporis, status post parapsoriasis, poikiloderma).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1964 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As noted above, the Board remanded this matter in March 2013.  At that time, the Board instructed the AOJ to schedule the Veteran for a VA medical examination to address the nature and severity of his service connected skin disorder.  Specifically, the Board requested that the examiner discuss whether the Veteran had tissue loss and/or gross distortion or asymmetry of features, how many characteristics of disfigurement were present, a discussion of prior VA examination findings and treatment records regarding the Veteran's skin disorder, and whether the Veteran had any functional loss due to his skin disabilities.  Though a skin disability examination did occur in August 2017, the specific actions requested by the Board, including those listed above, were not performed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a Dermatologist to determine the nature and severity of his service-connected skin disorders.  The claims file must be made available to the examiner for review in connection with the examination, including a copy of this and the Board's prior remand, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

      The examiner should:

a.  Determine the nature and severity of the Veteran's service connected skin disability.  The examiner should specifically address the requests made in the Board's March 2013 remand, to include: 

i.  address the findings in the January 2008 examination report and the September 2008 VA treatment note, as well as any other evidence of record, including lay evidence from the Veteran, regarding skin symptomatology affecting his head, face and neck; such evidence should be used to determine whether the Veteran has any of the above criteria at a time when his condition is in a flare-up, and not just on examination; and 

ii.  to determine whether any functional losses occur because of the Veteran's skin disability, such as limitation of motion caused by contractures or pain due to scarring or skin eruptions, etc.  If functional losses (due to pain or otherwise) are noted, the way each part affected is limited should be described in detail, including limitation of motion, pain, weakness, etc.  (Where there is limitation of motion, degrees of motion lost should be noted and all functional losses affecting the joint should be equated to additional loss of motion beyond what is shown clinically.)

b.  Determine if the Veteran's skin disorders involve generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period

c.  Address the scars rating criteria as indicated by the examination of the Veteran's service-connected skin disorders.

2.  After ensuring compliance with the development requested above, readjudicate the claim, to include whether a separate rating is warranted under any other applicable diagnostic code.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

